     Case 6:16-cv-01883-AA         Document 31       Filed 03/16/21     Page 1 of 2




Drew L. Johnson
Kathryn Tassinari
DREW L. JOHNSON, P.C.
sherwoodreese@comcast.net
kathrynt50@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

AMANDA D. ANDRUS-KARKER,
                                                     Case No. 6:16-cv-01883-AA
                   Plaintiff,
                                                     ORDER APPROVING
       vs.                                           ATTORNEY FEES PURSUANT TO
                                                     42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $13,307.75 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees received by

counsel in the amount of $8338.23, for a net cost to Plaintiff herein of $4969.52 as full

settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Any past-due benefits withheld

ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                               1
      Case 6:16-cv-01883-AA      Document 31      Filed 03/16/21    Page 2 of 2




by the Defendant in anticipation of an order under 42 U.S.C. §406(b), shall be payable to

Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative assessment pursuant to 42

U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive, Eugene, OR 97401,

consistent with this order.

        IT IS SO ORDERED this _____               March
                              16th day of _________________________, 2021



                                            /s/Ann Aiken
                                           ______________________________
                                           U.S. District Judge




PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                          2
